Citation Nr: 0905159	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim 
for nonservice-connected pension benefits.

2.  Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1941 to 
August 1945.  He died in March 2006.  The appellant is 
claiming to be the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2006 actions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

For reasons that will be explained in more detailed below, in 
June 2007 the claimant raised the issue of whether she is the 
Veteran's spouse as defined by VA.  She also raised the 
question of whether the monies she paid on the Veteran's 
behalf for his nursing home and medical expenses in the years 
prior to his death should be taken into account when 
calculating whether he met the financial criteria for 
nonservice-connected pension benefits.  These issues are 
inextricably intertwined with the claims on appeal.  
Accordingly, they are referred to the RO for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant in her June 2007 VA Form 9 reported that, while 
she was legally divorced from the Veteran at the time of his 
death, they were divorced in name only and she took care of 
him during his lifetime.  She also argued that the $2,000.00 
she paid the Veteran's nursing home and the $2,000.00 she 
paid for his other medical bills shortly before his death in 
March 2006 should be taken into account when calculating 
whether he met the financial criteria for nonservice-
connected pension benefits. 

As noted above, the claimant's June 2007 statement raises for 
the first time the question of whether the claimant was the 
Veteran's spouse as defined by VA.  See 38 U.S.C.A. § 101(31) 
(West 2002); 38 C.F.R. §§ 3.1(j); 3.50, 3.53, 3.54 (2008).  
The statement also raises for the first time the question of 
whether the claimant's income, as well as the monies she paid 
out on the Veteran's behalf for his nursing home and medical 
expenses in the years prior to his death, should have been 
taken into account when calculating whether he met the 
financial criteria for nonservice-connected pension benefits 
prior to his death in March 2006.  

The issue of whether the claimant was the Veteran's spouse is 
inextricably intertwined with the claims on appeal.  
Accordingly, VA adjudication of the current appeals may not 
go forward until this issue is first adjudicated by the RO.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As to the claimant being the Veteran's spouse, the Board 
notes that while a review of the record on appeal shows that 
the claimant and the Veteran had the same mailing address and 
the claimant reported that she took care of the Veteran 
during his lifetime, the record is otherwise devoid of any 
evidence needed to establish she was the Veteran's spouse as 
defined by VA.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§§ 3.1(j); 3.50, 3.53, 3.54.  

Therefore, on remand, the claimant should be provided an 
opportunity to provide evidence in support of her allegation 
that she was the Veteran's spouse.  See 38 U.S.C.A. §§ 5103, 
5103A(b) (West 2002) (West 2002); 38 C.F.R. § 19.29 (2008); 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Such 
information should include, but is not limited, obtaining 
copies of her marriage license and subsequent divorce degree 
as well as lay statements from friends and family regarding 
her and the husband holding themselves out to be man and 
wife.  Id.

As to whether the Veteran met the financial criteria for 
nonservice-connected pension benefits based on a claim for 
accrued benefits if the claimant is found to be his spouse, 
38 C.F.R. § 3.262(b) (2008) provides that the income of a 
spouse is taken into account when calculating entitlement to 
pension benefits.  However, the current record does not 
contain the claimant's financial information for the years in 
questions.  Moreover, while the claimant has already filed 
with VA copies of nursing home and medical bills she paid 
before and after the Veteran's death, the Board is not able 
to accurately calculate the exact amount of monies the 
claimant paid on the Veteran's behalf prior to his death from 
a review of these bills.   

Therefore, since the Veteran's November 2005 nonservice-
connected pension claim was pending at the time of his death, 
the Board finds that a remand is also required to obtain 
detailed financial statements from the claimant outlining 
with specificity what she paid to the Veteran's nursing home 
and for his other medical expenses in 2003, 2004, 2005, and 
2006; the exact dates of these payments; and her income and 
expenses for 2003, 2004, 2005 and 2006.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. §§ 3.260. 3.361, 3.262 (2008).  

Next, the Board notes that while a review of the record on 
appeal reveals a copy of the August 28, 2006, letter that 
denied the appellant's claim for accrued benefits, it does 
not include a copy of the August 29, 2006, letter that denied 
her claim for nonservice-connected burial benefits.  
Therefore, on remand, that letter should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(b).

Lastly, the Board finds that on remand the claimant should be 
provided with 38 U.S.C.A. § 5103(a) (West 2002) notice in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) including notice of regarding (1) 
what is necessary to substantiate the claims; (2) what VA 
will seek to provide; and (3) what the claimant is expected 
to provide.

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  As to the claims for spouse status, 
accrued benefits based on a pending claim 
for nonservice-connected pension 
benefits, and nonservice-connected burial 
benefits the AMC/RO should provide the 
claimant with 38 U.S.C.A. § 5103(a) 
notice in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
including notice of (1) what is necessary 
to substantiate the claims; (2) what VA 
will seek to provide; and (3) what the 
claimant is expected to provide.

2.  The AMC/RO should contact the 
claimant and ask her to provide VA with a 
copy of her marriage license and 
subsequent divorce degree as well as any 
other documentation she has that shows 
she was the Veteran's spouse as defined 
by VA at the time of his death including 
lay statements from friends and family 
regarding her and the husband holding 
themselves out to be man and wife. 

3.  The AMC/RO should obtain and 
associate with the claims folder detailed 
financial statements from the claimant 
that accurately report what she paid for 
the Veteran's nursing home and for his 
other medical expenses in 2003, 2004, 
2005, and 2006; the exact dates of these 
payments; and her income and expenses for 
2003, 2004, 2005 and 2006.

4.  The AMC/RO should obtain and 
associate with the claims folder the 
August 29, 2006, letter that denied the 
appellant's claim for nonservice-
connected burial benefits.

5.  After undertaking the above 
development to the extent possible, the 
AMC/RO should adjudicate the issue of 
whether the claimant is the Veteran's 
spouse.  If the claim is denied, it 
should be returned to the Board only if 
the claimant thereafter perfects an 
appeal as to this issue.

6.  The RO/AMC should thereafter 
readjudicate the appellant's claim for 
accrued benefits based on a pending claim 
for nonservice-connected pension 
benefits, including whether monies she 
paid on the Veteran's behalf for his 
nursing home and medical expenses in the 
years prior to his death should be taken 
into account when calculating whether he 
met the financial criteria for 
nonservice-connected pension benefits 
prior to his death, and entitlement to 
nonservice-connected burial benefits.  If 
any benefit is denied, the claimant 
should be provided with a supplemental 
statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

